67 F.3d 294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff--Appellant,v.Bishop L. ROBINSON;  Patricia Austin;  Maria Maximo;  SewallSmith;  William H. Strong;  Allied Health and InformationSystems, Incorporated;  Food Service Workers, M.C.A.C.;Sergeant Foster;  John L. Moss;  Sharon Carey;  MyerickJohnson;  William Faw;  Stanley Auerbach;  James Rogers;Jesse Thompson;  Deborah Warren;  Anthony Green;  James E.Green;  David Jones;  James Duncan;  Kelvin McCray;  JamesPeguese;  Thomas Carter;  Nadine Bennett;  Joseph Wilson,Defendants--Appellees.George W. GANTT, Plaintiff--Appellant,v.Bishop L. ROBINSON;  Patricia Austin;  Maria Maximo;  SewallSmith;  William H. Strong;  Allied Health and InformationSystems, Incorporated;  Food Service Workers, M.C.A.C.;Sergeant Foster;  John L. Moss;  Sharon Carey;  MyerickJohnson;  William Faw;  Stanley Auerbach;  James Rogers;Jesse Thompson;  Deborah Warren;  Anthony Green;  James E.Green;  David Jones;  James Duncan;  Kelvin McCray;  JamesPeguese;  Thomas Carter;  Nadine Bennett;  Joseph Wilson,Defendants--Appellees.
Nos. 94-7469, 94-7490.
United States Court of Appeals, Fourth Circuit.
Submitted July 11, 1995.Decided Sept. 21, 1995.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, Chief District Judge;  Peter J. Messitte, District Judge.  (CA-93-4028-PJM)
George W. Gantt, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;  Daniel Karp, Kevin Bock Karpinski, ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART IN NO. 94-7469, AFFIRMED IN NO. 94-7490.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant George W. Gantt appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint, No. 94-7469, and denying his Fed.R.Civ.P. 59(e) motion, No. 94-7490.  We have reviewed the record and the district court's opinion in No. 94-7469 granting summary judgment for some Defendants on Gantt's claim that he was not provided his prescribed high-calorie, softfood diet, granting Gantt's motion to voluntarily dismiss his claims against two Defendants, dismissing one Defendant for failure to serve process, and denying his motion to compel discovery.  Finding no reversible error, we affirm the dismissal of these claims on the reasoning of the district court.  Gantt v. Robinson, No. CA-93-4028-PJM (D.Md. Oct. 31, 1994).  To the extent Gantt attempts to appeal the dismissal without prejudice of his remaining claims in No. 94-7469, that portion of the district court's order is not appealable because Gantt may be able to save these claims by filing an amended complaint.  See Domino Sugar v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  Accordingly, we dismiss this portion of the appeal.


2
Finally, because the district court did not abuse its discretion in denying Gantt's Fed.R.Civ.P. 59(e) motion, we affirm in No. 94-7490 on the reasoning of the district court.  Gantt v. Robinson, No. CA-93-4028-PJM (D.Md. Dec. 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
No. 94-7469--AFFIRMED IN PART;  DISMISSED IN PART.


4
No. 94-7490--AFFIRMED.